DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 14 June 2021. Claims 1 - 20 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejections to claims 1 - 20 the ground of nonstatutory double patenting are hereby withdrawn in view of the amendments, remarks and terminal disclaimer received 14 June 2021.

Terminal Disclaimer
The terminal disclaimer filed on 14 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term defined in 35 U.S.C. 154 and 173 of prior United States Patent , has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 14 and 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. U.S. Publication No. 2013/0282747 in view of Madden et al. U.S. Patent No. 6,124,864.

-	The Examiner notes, with regards to claim 20, that claim 20 does not positively recite an interrelationship between the computer instructions and an intended computer system for executing the computer instructions and absent such a positively recited interrelationship the broadest reasonable interpretation 

-	With regards to claims 1, 19 and 20, Cheng et al. disclose a method, (Cheng et al., Abstract, Figs. 1, 2 & 9, Pg. 3 ¶ 0032, Pg. 4 ¶ 0038, Pg. 6 ¶ 0051) a system, (Cheng et al., Abstract, Figs. 1, 2 & 9, Pg. 1 ¶ 0004, Pg. 3 ¶ 0032, Pg. 5 ¶ 0043, Pg. 10 ¶ 0076 - Pg. 11 ¶ 0078) comprising a processor (Cheng et al., Figs. 1 & 9, Pg. 10 ¶ 0076 - Pg. 11 ¶ 0079) and a memory coupled to the processor and configured to provide the processor with instructions, (Cheng et al., Fig. 9, Pg. 10 ¶ 0076 - Pg. 11 ¶ 0081, Pg. 11 ¶ 0086) and a computer program product stored on a non-transitory computer readable storage medium and comprising computer instructions (Cheng et al., Figs. 1, 2 & 9, Pg. 10 ¶ 0076 - Pg. 11 ¶ 0081, Pg. 11 ¶ 0086) for: determining a metric associated with a scene  rendering each object. Pertaining to analogous art, Madden et al. disclose a scene comprises a set of three-dimensional objects, (Madden et al., Figs. 3, 5 & 8, Col. 2 Lines 19 - 57, Col. 7 Lines 5 - 41, Col. 11 Lines 8 - 59, Col. 14 Lines 26 - 47) wherein a specification of the scene comprises a specification of each object of the set of three-dimensional objects that includes data for rendering each object. 

-	With regards to claim 2, Cheng et al. in view of Madden et al. disclose the method of claim 1, wherein the determined metric is based at least in part on one or more of positions, orientations, dimensions or scale, and center of mass locations of one or more objects comprising the scene. (Cheng et al., Pg. 2 ¶ 0011, Pg. 3 ¶ 0034, Pg. 4 ¶ 0039 - 0041, Pg. 5 ¶ 0044 - 0045, Pg. 6 ¶ 0049, Pg. 7 ¶ 0054 - 0057, Pg. 8 ¶ 0065) 

-	With regards to claim 3, Cheng et al. in view of Madden et al. disclose the method of claim 1, wherein the determined metric is based at least in part on x, y, and z spatial coordinates of one or more objects comprising the scene. (Cheng et al., Pg. 2 ¶ 0011, Pg. 5 ¶ 0044 - 0047, Pg. 9 ¶ 0070 - 0071) 

-	With regards to claim 4, Cheng et al. in view of Madden et al. disclose the method of claim 1, wherein the determined metric is based at least in part on a number or density of objects comprising the scene. (Cheng et al., Pg. 5 ¶ 0045 - 0047, Pg. 6 ¶ 0049 - 0052, Pg. 7 ¶ 0054 - 0058, Pg. 8 ¶ 0061, 0063 and 0065 - 0066) 

-	With regards to claim 5, Cheng et al. in view of Madden et al. disclose the method of claim 1, wherein the determined metric is based at least in part on types or classes of objects comprising the scene. (Cheng et al., Figs. 3 - 4, Pg. 2 ¶ 0011, 0015 and 0018 - 0019, Pg. 3 ¶ 0034, Pg. 4 ¶ 0039 - 0040, Pg. 5 ¶ 0047, Pg. 6 ¶ 0049 - 0050, Pg. 6 ¶ 0052 - Pg. 7 ¶ 0057, Pg. 8 ¶ 0063 - 0066) 

-	With regards to claim 6, Cheng et al. in view of Madden et al. disclose the method of claim 1, wherein the determined metric is based at least in part on frequencies of occurrences of objects of various classes in the scene. (Cheng et al., Pg. 3 ¶ 0034, Pg. 4 ¶ 0039 - 0040, Pg. 5 ¶ 0044 - 0046, Pg. 6 ¶ 0049 and 0051 - 0052, Pg. 7 ¶ 0054 - 0058) 

-	With regards to claim 7, Cheng et al. in view of Madden et al. disclose the method of claim 1, wherein the determined metric is based at least in part on 

-	With regards to claim 8, Cheng et al. in view of Madden et al. disclose the method of claim 1, wherein the determined metric is based at least in part on intra-class distances of objects comprising various classes that indicate how close objects of a same class are situated in the scene. (Cheng et al., Pg. 2 ¶ 0011 and 0014 - 0017, Pg. 3 ¶ 0034, Pg. 4 ¶ 0041, Pg. 5 ¶ 0044 - 0046, Pg. 6 ¶ 0049 and 0052, Pg. 7 ¶ 0054 and 0056 - 0058, Pg. 8 ¶ 0065 - 0066) 

-	With regards to claim 9, Cheng et al. in view of Madden et al. disclose the method of claim 1, wherein the determined metric is based at least in part on correlations of objects comprising the scene. (Cheng et al., Pg. 2 ¶ 0014 - 0019, Pg. 4 ¶ 0040, Pg. 5 ¶ 0043 - 0047, Pg. 6 ¶ 0049 - 0053, Pg. 7 ¶ 0055 - 0058, Pg. 8 ¶ 0063 - 0066) 

-	With regards to claim 10, Cheng et al. in view of Madden et al. disclose the method of claim 1, wherein the determined metric is based at least in part on motions of objects comprising the scene. (Cheng et al., Pg. 2 ¶ 0011, Pg. 3 ¶ 0034, Pg. 4 ¶ 0039 - 0041, Pg. 5 ¶ 0044 - 0045 and 0047, Pg. 6 ¶ 0049 and 0052, Pg. 7 ¶ 0054 - 0055, Pg. 8 ¶ 0065 - 0066, Pg. 9 ¶ 0069 - 0070) 

-	With regards to claim 11, Cheng et al. in view of Madden et al. disclose the method of claim 1, wherein the determined metric is based at least in part on 

-	With regards to claim 12, Cheng et al. in view of Madden et al. disclose the method of claim 1, wherein the metric is determined for one or more frames of the scene. (Cheng et al., Pg. 3 ¶ 0035, Pg. 4 ¶ 0040, Pg. 5 ¶ 0046, Pg. 6 ¶ 0050, Pg. 6 ¶ 0053 - Pg. 7 ¶ 0059) 
	
-	With regards to claim 13, Cheng et al. in view of Madden et al. disclose the method of claim 1, wherein the contextual characteristic provides at least a partial semantic understanding of the scene. (Cheng et al., Abstract, Figs. 1 - 4, Pg. 1 ¶ 0009, Pg. 2 ¶ 0013, Pg. 3 ¶ 0031 - 0034, Pg. 4 ¶ 0039 - 0041, Pg. 5 ¶ 0047, Pg. 6 ¶ 0049 - 0051, Pg. 7 ¶ 0055 - 0058, Pg. 8 ¶ 0061 and 0063, Pg. 8 ¶ 0066 - Pg. 9 ¶ 0067) 

-	With regards to claim 14, Cheng et al. in view of Madden et al. disclose the method of claim 1, wherein the contextual characteristic specifies an action or behavior associated with the scene. (Cheng et al., Figs. 1 & 7, Pg. 1 ¶ 0004 and 0009, Pg. 2 ¶ 0015, Pg. 3 ¶ 0031 and 0034, Pg. 4 ¶ 0039 - 0041, Pg. 5 ¶ 0047, Pg. 6 ¶ 0049 - 0050, Pg. 7 ¶ 0052 - Pg. 8 ¶ 0055, Pg. 7 ¶ 0057 - 0058, Pg. 8 ¶ 0061 and 0063) 

-	With regards to claim 16, Cheng et al. in view of Madden et al. disclose the method of claim 1, wherein tagging the scene with the tag comprises tagging 

-	With regards to claim 17, Cheng et al. in view of Madden et al. disclose the method of claim 1, wherein tagging the scene with the tag comprises tagging one or more frames of the scene. (Cheng et al., Fig. 3, Pg. 1 ¶ 0009, Pg. 2 ¶ 0015, Pg. 3 ¶ 0035, Pg. 4 ¶ 0040, Pg. 6 ¶ 0049, Pg. 7 ¶ 0058 - 0060, Pg. 8 ¶ 0066 - Pg. 9 ¶ 0070, Pg. 10 ¶ 0075) 

-	With regards to claim 18, Cheng et al. in view of Madden et al. disclose the method of claim 1, wherein the tag is searchable. (Cheng et al., Abstract, Figs. 1 & 5, Pg. 1 ¶ 0009 - Pg. 2 ¶ 0011, Pg. 3 ¶ 0032 - 0034, Pg. 4 ¶ 0037, Pg. 8 ¶ 0061 and 0066, Pg. 9 ¶ 0071 - Pg. 10 ¶ 0075) 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. U.S. Publication No. 2013/0282747 A1 in view of Madden et al. U.S. Patent No. 6,124,864 as applied to claim 1 above, and further in view of Wang et al. U.S. Publication No. 2011/0072047 A1.

-	With regards to claim 15, Cheng et al. in view of Madden et al. disclose the method of claim 1. Cheng et al. fail to disclose explicitly wherein the contextual characteristic is used to determine a type of advertising for the scene. Pertaining to analogous art, Wang et al. disclose wherein the contextual characteristic is used to determine a type of advertising for the scene. (Wang et al., Abstract, Figs. 2 - 3 & 10, Pg. 1 ¶ 0020, Pg. 2 ¶ 0031 - 0033 and 0035 - 0036, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arrasvuori U.S. Publication No. 2008/0071559 A1; which is directed towards a method of displaying a rendered three-dimensional representation of an object with a graphical representation of a scene captured by a sensor, wherein the three-dimensional representation of the object is rendered using graphical object data received over a network.
Brown et al. U.S. Publication No. 2011/0064388 A1; which is directed towards a system and method for generating a customized cartoonized representation of a subject and incorporating the cartoonized representation into an animated video, wherein one or more objects from a database of cartoonized objects are selected and utilized in the generation of the cartoonized representation of the subject.
Hickman et al. U.S. Patent No. 8,497,859; which is directed towards methods and systems for displaying information on or within a three-dimensional (3D) image, wherein an object is determined from two-dimensional (2D) content and a 3D image of the object is rendered from a 3D object data model of the object in accordance with one or more 
Robotham et al. U.S. Patent No. 6,160,907; which is directed towards a media production process that permits a media production to be defined as a computerized model of a virtual stage containing data objects representing multiple live/recorded image elements as well as synthetic elements and multiple versions thereof in a unified 3D virtual stage environment, wherein a scene model that contains data pertaining to the position, shape, size, relative depth, motion, and other relevant attributes of individual components and elements of the scene is developed and then placed into an object-oriented database to form the basis for defining the 3D virtual stage. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667